DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Patent Application Publication 2016/0072572; hereinafter Kang) in view of Zhang et al. (US Patent Application Publication 2016/0352551; hereinafter Zhang).
Regarding claims 1 and 10 Kang discloses a method, in a user equipment (UE) having a plurality of antennas operable for beamforming, for operating in a wireless communications network (paragraph 0013), and a wireless device, comprising radio-frequency circuitry and a plurality of antennas operable for beamforming, and further comprising a processing circuit operatively connected to the radio- frequency circuitry (fig. 21) and configured to:
determining, based one or more of an estimated downlink pathloss, an estimated remaining battery life for the UE, and a battery consumption for the UE, whether a number of antennas to be used for beamforming should be increased or decreased (paragraphs 0135-0170; wherein based on pathloss, using values such as loss of sight to determine this signal degradation, it is determined whether the number of antennas ports should be increased or decreased); and
increasing or decreasing the number of antennas used in beamforming for one or more subsequent transmit or receive operations (paragraphs 0135-0170; wherein the determined set is used for transmission/reception).
Kang does not explicitly disclose, but Zhang in the same field of endeavor, discloses wherein the method further comprises: receiving, in a first subframe, a first Orthogonal Frequency-Division Multiplexing (OFDM) transmission formatted according (paragraphs 0035, 0037, 0127-0129; wherein the base station and UE communicate using first and second subframes, with OFDM symbols formatted with different numerologies). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang with the teachings of Zhang, in order to enhance coverage (Zhang: paragraph 0004).
Regarding claims 2 and 11 the modified Kang discloses the method of claim 1 and the wireless device of claim 10, wherein said determining is further based on a desired data rate (Kang: paragraphs 0061-0062; wherein the increase/decrease of antennas is to achieve a desired transmission rate).
Regarding claims 3 and 12 the modified Kang discloses the method of claim 1 and the wireless device of claim 10, wherein said determining is further based on a desired minimum bandwidth (Kang: paragraphs 0139-0140, table 6; desired bandwidth values).
Regarding claims 4 and 13 the modified Kang discloses the method of claim 1 and the wireless device of claim 10, wherein the method further comprises: receiving a downlink signal comprising an uplink access configuration index; using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations; and transmitting to the wireless communications network according to the identified uplink access configuration (Kang: paragraphs 0046-0047, wherein the UE receives a response message to the preamble, which indicates an access configuration to use for communicating with the network; note that the term “uplink access configuration index” receives the broadest reasonable interpretation, which includes random access information, since the claim does not define what the index is).
Regarding claims 5 and 14 the modified Kang discloses the method of claim 1 and the wireless device of claim 10. Kang does not explicitly disclose, but Zhang of the same field of endeavor discloses wherein the first numerology has a first subcarrier spacing and the second numerology has a second subcarrier spacing, the first subcarrier spacing differing from the second subcarrier spacing (paragraphs 0035-0038; using different subcarrier spacing for each numerology). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang with the teachings of Zhang, in order to enhance coverage (Zhang: paragraph 0004).
Regarding claims 6 and 15 the modified Kang discloses the method of claim 1 and the wireless device of claim 10. Kang does not explicitly disclose, but Zhang of the same field of endeavor discloses wherein the first and second downlink subframes are received on the same carrier frequency (paragraphs 0062-0064, 0104; wherein the DL subframes are sent on the same frequency, different sub-bands). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang with the teachings of Zhang, in order to enhance coverage (Zhang: paragraph 0004).
Regarding claims 7 and 16 the modified Kang discloses the method of claim 1 and the wireless device of claim 10. Kang does not explicitly disclose, but Zhang of the (paragraphs 0035-0038; using different OFDM symbol numbers for each numerology). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang with the teachings of Zhang, in order to enhance coverage (Zhang: paragraph 0004).
Regarding claims 8 and 17 the modified Kang discloses the method of claim 1 and the wireless device of claim 10. Kang does not explicitly disclose, but Zhang of the same field of endeavor discloses wherein at least one of the first and second numerologies comprises subframes having a length of 250 microseconds or less (paragraphs 0067, 0079, 0107, table 13; .125ms, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang with the teachings of Zhang, in order to enhance coverage (Zhang: paragraph 0004).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The language in these claims, requiring soft HARQ combining processing for a physical channel and not using it in another channel, when in combination with the language of the independent claims is not met by any prior art found, either alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2017/0290008 to Tooher et al. – that teaches a WTRU processor may be programmed to decrease (and/or vary) the TTI duration based on one or more of: the timing of a transmission, the amount of data available for transmission, and/or the type of data to be transmitted. The transmission time interval duration may be for one or more of: the Enhanced Physical Downlink Control Channel (EPDCCH), the Physical Downlink Shared Channel (PDSCH), and/or the Physical Uplink Control Channel (PUCCH).
USPGPUB 2018/0063834 to Abedini et al. – which discloses in wireless communication systems that support 5G or NR protocols, subframes used for communication may have different numerology options. Numerology options may refer to the characteristics of the subframe such as a tone spacing within each symbol of the subframe, a symbol duration for each symbol of the subframe, a number of symbols in the subframe, etc. A subframe may include a control channel (e.g., the PDCCH) and a data channel (e.g., the PDSCH). In an aspect, the control channel and the data channel within the subframe may have different numerologies. As such, a need exists to signal the numerology of the subframe to users and to determine whether and how to multiplex the control channel and the data channel into the subframe.
USPGPUB 2017/0353257 to Islam et al. – that discloses with the high number of antennas, a beam-forming technique may be used to digitally change the direction of the beam (e.g., transmit beam and/or receive beam) by applying different phases for different antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


.